DETAILED ACTION
This Office Action is in response to the amendment filed 7/29/2021.  Claims 1-10 and 13-20 are pending in this application.  Claims 1, 19 and 20 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites receiving elements of two matrices and correspondence data, performing a determination whether elements occur in a matrix based on the correspondence data, calculating an aggregation between a row and column of the two matrices, and performing a function on the matrix elements to produce a partial result.
Under Prong One of Step 2A of the USPTO current eligibility guidance, the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  For instance, performing an aggregation and a function on matrix elements comprises performing mathematical calculations such as multiplication and addition.  The steps of receiving correspondence data and determining whether elements occur in a matrix based on the correspondence data covers performance of the steps in the mind, but for the recitation of generic 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  As noted above, the claim recites the additional elements of “receiver circuitry”, “determination circuitry”, “aggregation circuitry”, “functional circuitry”, and a “vector register” for performing the claimed functions.  However, these elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations and data analysis with data stored in memory).  As such, they amount to no more than mere instructions to apply the exception using generic computer components.  For instance, the claims fail to include any detail as to the structure of the claimed circuits, or how they function to perform the recited calculations.  Thus, such limitations are generic computer components that merely restate their own abstract functions.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  
The claim additionally recites “receiver circuitry” to receive matrix elements and correspondence data.  However, this step is recited at a high level of generality (i.e. as a general means of inputting data to an abstract idea), and thus fails to impose a meaningful limit on the remaining method steps.  Such a step is a necessary data input operation which could be attached 
The claim also additionally recites storing data in the vector register.  However, the register merely operates to generically store and provide data for use in the claimed abstract idea, and the claim fails to recite structural or functional limitations that would make the memory any more particular than a generic computer memory.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using generic computer components to perform the recited steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Moreover, storing and retrieving data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP § 2106.05(d)(II), “storing and retrieving information in memory”.  Finally, generic “receiver circuitry” for receiving data which are necessary for use of the recited judicial exception represents mere data gathering and is insignificant extra-solution activity.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-

As per Claims 2-10 and 13-18, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
Claims 2-10 recite further mathematical limitations or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.
Claims 13-18 generally recite storing data in memory.  However, using generic storage to read, write, and store data amounts to no more than mere instructions to apply the exception using generic computer components, which fails to qualify as a practical application under Prong Two of Step 2A and fails to provide an inventive concept under Step 2B.  Moreover, Claims 15-18 merely recite the size of the claimed memory, which fails to make the memory any less generic and fails to provide a meaningful limitation on the claimed steps.
Accordingly, Claims 2-10 and 13-18 are not patent-eligible under 35 U.S.C. 101.

Claim 19 recites a data processing method comprising receiving elements of two matrices and correspondence data, performing a determination whether elements occur in a matrix based 
Under Prong One of Step 2A, the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  For instance, receiving matrix elements and performing an aggregation and a function on the elements comprises performing mathematical calculations such as multiplication and addition.  The remaining steps of receiving correspondence data and determining whether elements occur in a matrix based on the correspondence data covers performance of the steps in the mind.  For instance, receiving data and making a determination therefrom is simply a decision process that may clearly be performed in the mind (or with pen and paper).  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites storing data numbers in the vector register.  However, the register merely operates to generically store and provide data for use in the claimed abstract idea, and the claim fails to recite structural or functional limitations that would make the memory any more particular than a generic computer memory.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.


Allowable Subject Matter
Claim 20 is allowed.

Response to Arguments
Applicant’s arguments filed 7/29/2021 with respect to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Thus, the corresponding rejections of Claims 7-9 have been withdrawn. 

Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  In particular, Examiner agrees that the references by Nurvitadhi and Narayanamoorthy fail to disclose storing matrix elements and correspondence data in a same vector register, wherein the correspondence data indicates where the matrix 

Applicant's arguments with respect to the claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that storing data in a vector register and receiver circuitry to receive data are not mathematical concepts and cannot be performed in the mind, and thus claims 1-19 do not cover an abstract idea under Prong One of Step 2A of the USPTO current eligibility guidance.
The Examiner respectfully submits that the claim rejection(s) presented above do not consider storing data in a vector register or receiving data with receiver circuitry as being mathematical concepts or being performed in the mind.  Rather, the limitations are considered an additional elements which are analyzed in Prong Two of Step 2A and in Step 2B of the 35 U.S.C. 101 analysis, to determine if the additional elements provide a practical application of the judicial exception or significantly more than the judicial exception.  As discussed in the rejection(s) above, the “receiver circuitry” and “vector register” are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions, which amounts to mere instructions to apply the exception.  The register merely operates to generically store and provide data for use in the claimed abstract idea, and the claim fails to recite structural or functional limitations that would make the memory any more particular than a generic computer memory.  Furthermore, receiving matrix elements and correspondence data via the receiver circuitry is recited as a general means of inputting data for use by the abstract idea, is a necessary data input operation which could be attached to any mathematical calculation or mental process, and thus amounts to mere data gathering (see MPEP § 2106.05(g)).  Finally, the courts have found that storing and retrieving data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception (see MPEP § 2106.05(d)(II), “storing and retrieving information in memory”), and that limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception (see MPEP § 2106.05(d)(II), “receiving or transmitting data over a network” and “retrieving information in memory”).  Therefore, the limitations in question do not amount to a practical application of the judicial exception or significantly more than the judicial exception.

Applicant argues regarding Prong Two of Step 2A that Claims 1-19 provide technological improvements, and are therefore integrated into a practical application.  
The Examiner agrees that some or all of the improvements quoted above with respect to storing both matrix elements and the related correspondence data in a same vector register may, if claimed, satisfy the “improvements consideration” under Prong Two of Step 2A or under Step 2B of USPTO current eligibility guidance and therefore become patent-eligible.  However, the argued improvements, e.g. accessing all of the matrix elements and correspondence data simultaneously, are not reflected in the claim and therefore cannot be considered as providing a technical improvement to the computer or other technology.   See MPEP 2106.04(d)(1) and 2106.05(a):

“…the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology...That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”

“To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to 

As claimed, the “vector register” merely operates to generically store data and provide data for use by the judicial exception, and the claims fail to recite any structural or functional limitations that would make the register more particular than a generic computer memory.  Thus, the claims do not reflect any of the disclosed improvements related to the use of a vector register, which fails to integrate the abstract idea into a practical application as the claimed register is merely a generic computer component.  The Examiner suggests incorporating the disclosed improvement(s) related to the use of a vector register into the claims, e.g. by reciting accessing all of the matrix elements and correspondence data simultaneously.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182